Citation Nr: 1214872	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  10-02 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to March 1986.

This matter was last before the Board of Veterans' Appeals (Board) in August 2010 on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. The RO declined to reopen the Veteran's claim of entitlement to service connection for hypertension. Jurisdiction of the claims file subsequently transferred to the RO in Pittsburgh, Pennsylvania. The Board reopened the claim and remanded for additional development.

The Veteran appeared at a March 2010 hearing before a Veterans Law Judge in Detroit. A copy of the transcript of that hearing has been associated with the claims file. However, the Veterans Law Judge who presided over that hearing is no longer with the Board and the Veteran has indicated that he desires another hearing. 38 C.F.R. § 20.717 (2011).

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The Board presently undertakes no review of the Veteran's claim of entitlement to service connection for hypertension. Although he was afforded a hearing in March 2010, the Veterans Law Judge who presided over that hearing is no longer with the Board. In accordance with 38 U.S.C.A. § 7101(c) (West 2002), 38 C.F.R. § 20.707 (2011), the Veteran was asked if he wished to have another hearing. In April 2012, he elected to have another hearing before a Veterans Law Judge at his local regional office. As this hearing has not yet been scheduled, the claims file must be returned to the RO. 38 C.F.R. §§ 19.9, 20.704 (2011). He is entitled to a hearing before a current Veterans Law Judge as a matter of right. 38 C.F.R. §§ 20.700(a), 20.717.

Accordingly, the case is REMANDED to the RO for the following action:

1. Schedule the Veteran for a videoconference hearing before the Board at the Pittsburgh RO at the earliest opportunity. Notify the Veteran of the date, time, and location of this hearing. Place a copy of the notification letter in the claims file.

2. If the hearing is held, ensure that a transcript of the proceedings are subsequently associated with the claims file.

3. If the Veteran withdraws his request for the second hearing or does not appear on the date scheduled, the RO must document any such occurrence in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


